IN THE COURT OF APPEALS OF IOWA

                                     No. 15-0331
                              Filed September 23, 2015

GREAT RIVER MEDICAL CENTER and
ARGENT/WEST BEND INSURANCE CO.,
    Petitioners-Appellants,

vs.

TESSA MURPHY,
     Respondent-Appellee.
________________________________________________________________

      Appeal from the Iowa District Court for Polk County, Arthur E. Gamble,

Judge.



      An employer appeals the district court’s dismissal of its petition for judicial

review. AFFIRMED.



      Nathan R. McConkey of Huber, Book, Lanz & McConkey, P.L.L.C., West

Des Moines, for appellants.

      Emily Anderson of RSH Legal, P.C., Cedar Rapids, for appellee.



      Considered by Doyle, P.J., and Mullins and Bower, JJ.
                                          2



MULLINS, Judge.

       Great River Medical Center and Argent/West Bend Insurance Company

(employer) appeal the district court’s dismissal of their petition for judicial review

of a workers’ compensation commissioner’s decision. The agency concluded

Tessa Murphy was entitled to permanent and total disability benefits due to her

September 10, 2011 back injury. On appeal from the district court’s decision, the

employer asserts the agency’s decision that Murphy is permanently and totally

disabled is not supported by substantial evidence and is an abuse of discretion.

In addition, the employer challenges the agency ruling that the employer is not

entitled to a credit for overpayment/early payment of temporary benefits against

the permanent total disability benefit award and was not entitled to apportionment

from prior injuries. The same claims were made before the district court, which

thoroughly and correctly analyzed the same. We therefore affirm the district

court’s decision pursuant to Iowa Rule of Appellate Procedure 6.1203(a) and (c).

       AFFIRMED.